Citation Nr: 0210204	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy, as secondary to service-connected 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

This case was previously reviewed by the Board in June 2000 
at which time it was remanded to the RO for a video 
conference hearing.

In September 2000 the veteran provided oral testimony before 
the undersigned Member of the Board via a video conference 
hearing at the RO.

The Board remanded the case to the RO for further development 
and adjudicative action in February 2001.

In May 2002 the RO most recently affirmed the denial of 
entitlement to service connection for prostate cancer as 
secondary to service-connected prostatitis.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

Although the veteran has previously been afforded the 
opportunity to present oral testimony before the undersigned 
Member of the Board, in May 2002, he requested on a VA Form 9 
that another video hearing before a Member of the Board be 
scheduled in Houston, Texas.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2001).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, either a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The local representative should be 
given an opportunity to review the claims 
folder, and a reasonable period of time 
in which to submit a presentation on the 
appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a video conference 
hearing before a Member of the Board as 
soon as it may be feasible.  Notice 
should be sent to the appellant and his 
representative, a copy of which should be 
associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




